NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 12-1384
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                   TYRONE FIELDS,
                          also known as TYRONE JOHNSON,
                             also known as OMAR FIELDS

                                          Tyrone Fields,
                                                             Appellant
                                      ___________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Criminal No. 2-10-cr-00081-001)
                      District Judge: Honorable Cynthia M. Rufe
                                     ___________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 27, 2012

      Before:   MCKEE, Chief Judge, JORDAN, and VANASKIE, Circuit Judges

                               (Filed: December 5, 2012 )
                                      ___________

                                       OPINION
                                      ___________

VANASKIE, Circuit Judge.

      Tyrone Fields was convicted by a jury on one count of possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and § 924(e). Fields appeals,
arguing that the District Court abused its discretion by denying his motion to bifurcate the

trial and denying his objection to the model jury instruction regarding the definition of

possession. We reject both of Fields’ arguments, and will affirm the District Court’s

judgment.


                                             I.

       We write primarily for the parties, who are familiar with the facts and procedural

history of this case. Accordingly, we set forth only those facts necessary to our analysis.

       On March 22, 2009, at around 12:44 AM, Officer Steven Mitchell and Officer

Eriberto DeJesus responded to a police radio call at 5663 Pentridge Street in Philadelphia.

Shakima Manson, Fields’ girlfriend, testified that she locked Fields out of their shared

residence and then dialed 911 because she and Fields had an argument, and she believed

that Fields was drunk and was planning “to open the door [to their residence] with [a]

butter knife.” (S.A. 180-181.)

       Upon arriving at the residence, Officer Mitchell observed Fields on the porch.

Fields appeared to be tampering with the lock on the door. Officer Mitchell exited his

vehicle and “said something to gain [Fields’] attention.” (S.A. 72). Fields walked toward

Officer Mitchell, and Officer Mitchell observed that he had something metallic in his

hand, later identified as a butter knife. Officer Mitchell instructed Fields to drop the

knife, but Fields responded by placing the knife up his sleeve. Officer Mitchell placed

Fields in a control hold and the knife fell to the ground. While in the control hold,

Officer Mitchell frisked Fields for other weapons. In Fields’ left coat pocket, Officer


                                              2
Mitchell found a handgun. After securing the handgun, Officer Mitchell used the police

radio to determine whether Fields carried a valid permit for the firearm. Fields did not

have a valid permit, so Officer Mitchell placed Fields in custody.

       During police questioning, Fields stated that he purchased the gun for protection

because he had been shot approximately one year prior to his March 2009 arrest. During

trial, Fields testified that in April 2008, a man known as “M Dot” shot him, while a

second man, Kareem Johnson, “was right there beside him with another gun.” (S.A. 192.)

Soon thereafter Fields purchased the gun for self-protection.1 After leaving the hospital,

Fields stored the gun in a shoebox in the house that he and Manson occupied. Then

shortly before the night of his arrest, Fields moved the gun to his mother’s garage,

because Manson did not want the gun to be accessible to her children.

       On the night of Fields’ arrest, Fields testified that he had an argument with

Manson, went to a bar, and then returned home. When Manson did not let him into the

house, he went to his mother’s home. While on the steps of his mother’s home, Kareem

Johnson’s brother drove by with M Dot sitting in the back seat. Johnson’s brother and M

Dot saw Fields and began following him. Fields testified that he was afraid and retrieved

the gun from his mother’s garage, and then tried to enter his shared residence with

Manson using his neighbor’s butter knife.

       Fields moved for bifurcation on May 5, 2011, so that the jury would first decide

whether he possessed a firearm before learning of his prior felony conviction. On May


       1
       Fields also claimed that he borrowed the gun to protect his girlfriend, Manson,
because she had been raped.
                                             3
10, 2011, the District Court denied Fields’ bifurcation motion. At the conclusion of the

presentation of evidence, Fields objected to the portion of the standard Third Circuit Jury

Instruction that informs the jury that unlawful possession of a firearm can be momentary

or fleeting. The District Court denied his objection and refused to instruct the jury on a

defense of “fleeting non-criminal possession.” The jury returned a guilty verdict on May

18, 2011. On February 8, 2012, the District Court sentenced Fields to 180 months of

imprisonment.

                                             II.

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have appellate

jurisdiction under 28 U.S.C. § 1291.

                                               A.

       Fields first argues that the District Court erroneously denied his motion to

bifurcate the trial. Fields’ argument rests on the assertion that evidence of his prior

record would adversely influence the jury to find unjustified possession of a firearm. In

support of his argument, Fields relies heavily on Old Chief v. United States, 519 U.S.

172, 174 (1997), in which the Supreme Court held that a district court abuses its

discretion when it refuses to permit a defendant charged with violating § 922(g)(1) to

stipulate to the prior conviction, and instead allows the prosecution to submit the full

record of the prior judgment. The Supreme Court reasoned in Old Chief that “there can

be no question that evidence of the name or nature of the prior offense generally carries a

risk of unfair prejudice to the defendant.” Id. at 185. Fields contends that the holding in

Old Chief logically requires that, to avoid altogether the prejudicial effect of a prior

                                              4
conviction, the jury should first decide the possession prong of the felon-in-possession

charge without knowing that the defendant is a convicted felon.

       We have rejected contentions similar to those advanced by Fields in cases decided

both before Old Chief, see United States v. Jacobs, 44 F.3d 1219 (3d Cir. 1995), and

after, see United States v. Higdon, 638 F.3d 233 (3d Cir. 2011). Our prior precedents

compel us to reject Fields’ argument that bifurcation is mandated whenever a defendant

stands trial on a felon-in-possession charge. See Santos ex rel. Beato v. United States,

559 F.3d 189, 196 (3d Cir. 2009) (Third Circuit Internal Operating Procedure 9.1

precludes one panel from overruling an earlier panel’s precedential opinion).

       In Jacobs, we held that bifurcation is not warranted where, as here, the defendant

stood trial on a single count of possession of a firearm by a convicted felon. Canvassing

the then-extant case law from our sister Courts of Appeals – United States v. Collamare,

868 F.2d 24 (1st Cir. 1989); United States v. Birdsong, 982 F.2d 481 (11th Cir. 1993);

and United States v. Barker, 1 F.3d 957 (9th Cir. 1993) – we concluded that it would be

inappropriate to separate out the elements of this possession coupled with status crime.

In this regard, we expressed our agreement with the First Circuit’s statement that,

“[w]hen a jury is neither read the statute setting forth the [felon-in-possession] crime nor

told of all the elements of the crime, it may, justifiably, question whether what the

accused did was a crime.” Jacobs, 44 F.3d at 1222 (quoting Collamore, 868 F.2d at 28).

Accordingly, we held that, to ensure that the jury understands why the defendant’s

conduct is unlawful, the Government has a right to present all elements of the felon-in-

possession crime without bifurcation. Id.

                                              5
       In Higdon, we addressed the question of whether the District Court abused its

discretion in refusing (a) to inform the jury that the defendant was accused of the crime of

possession of a firearm after having been convicted of a felony; (b) to allow the

government to present to the jury stipulations that the defendant had been convicted of a

felony and that the firearm in question had traveled in interstate commerce; and (c) to

instruct the jury on all elements of the felon-in-possession charge. The defense in

Higdon argued that Old Chief provided direct support for the District Court’s decision to

keep the jury in the dark with respect to the nature of the criminal charge and the fact of

the defendant’s prior felony conviction. We rejected this argument, explaining that Old

Chief did not hold that the mere fact that a defendant would stipulate to his record

rendered the prior conviction inadmissible. 638 F.3d at 241-42. We observed that “[i]n

fact, [Old Chief] anticipated that a jury would be informed of the stipulation about a

defendant’s prior conviction.” Id. at 241. Canvassing the case law from our sister Courts

of Appeals after Old Chief was decided, we noted that “[o]ur analysis of Old Chief is

consistent with other post-Old Chief decisions, which conclude that a district court may

not entirely exclude a stipulated fact from the jury’s consideration when that fact

constitutes an element of an offense.” Id. at 242. We elaborated that “failing to instruct

the jury about the prior felony element of the § 922(g)(1) offense would have the

impermissible effect of allowing the district court to modify a congressionally enacted

criminal statute by eliminating an element of the crime through stipulation.” Id. at 243.

And while we declined to address the defense request in Higdon that the trial be

bifurcated because the District Court had not ruled on that request, we did note that “we

                                             6
have rejected a bifurcated procedure under similar circumstance,” id. at 244 (citing

Jacobs, 44 F.3d at 1223), and that “[s]ince our decision in Jacobs, every appellate court

that has addressed whether a single count indictment under § 922(g)(1) should be entitled

to a bifurcated trial has rejected the idea.” Id. at 244 n.8 (citations omitted).

       Fields has not cited any Court of Appeals’ decision that upheld the bifurcation of

the trial in the context of a single count felon-in-possession charge. On the contrary,

Courts of Appeals have held that a trial court abuses its discretion by providing for a

bifurcated trial in such a context. See, e.g., United States v. Amante, 418 F.3d 220, 225

(2d Cir. 2005) (granting a writ of mandamus to rectify a district court’s abuse of

discretion in bifurcating the trial of a single count felon-in-possession charge); Barker, 1

F.3d at 959 (granting mandamus relief because a “district court may not bifurcate the

single offense of being a felon in possession of a firearm into multiple proceedings”).

       In light of this unbroken line of authority, we discern no error in the District

Court’s denial of a bifurcated trial here. Indeed, our decision in Jacobs cannot be

reconciled with the position advanced by Fields. As we see no basis for concluding that

Jacobs has been undermined by Old Chief or any other precedent, we are constrained to

follow Jacobs. See In re Lemington Home for Aged, 659 F.3d 282, 294 n.6 (3d Cir.

2011) (“Even if our precedent is erroneous, however, it can only be overturned by this

Court en banc.”). Jacobs, the cases upon which Jacobs relied, and the decisions that

have been decided after Jacobs hold that any prejudice from the jury learning of the fact

of a prior felony can be mitigated by appropriate cautionary instructions, and the District



                                               7
Court gave proper cautionary instructions in this case. Accordingly, Fields is not entitled

to relief based upon the denial of his request for a bifurcated trial.

                                                B.

       Fields also contends that the District Court erred in instructing the jury that

criminal possession of a firearm may be momentary or fleeting. Fields complains that the

instruction is faulty because it fails to explain that “a defendant’s contact [with the

weapon] can be so brief and so minimal that it does not rise to the level of a criminal

intent to possess.” (Appellant’s Br. 30.)

       To the extent that Fields challenges the District Court’s inclusion of the charge as

a matter of law, we exercise plenary review. United States v. Zehrback, 47 F.3d 1252,

1260 (3d Cir. 1995). To the extent that Fields argues that the District Court’s chosen

language was confusing or ambiguous, “we review the trial court’s expression for abuse

of discretion.” Id. at 1264. Specifically, we consider whether the charge as a whole

adequately and fairly submitted the issues in the case to the jury in light of all the

evidence. Id.

       With regard to the possession prong of the felon-in-possession charge, the District

Court instructed the jury as follows:

                Now, we are going to talk about the next element, knowing
                possession. To establish the second element of the offense,
                the government must prove that the defendant possessed the
                firearm in question. To possess means to have something
                within a person’s control.

                The government does not have to prove that the defendant
                physically held the firearm, that is, he [was in] actual
                possession of it. As long as the firearm was within the

                                               8
              defendant’s control, he possessed it. Keep in mind we are
              talking about the charged conduct that is on or about March
              22nd, 2009 as stated in the indictment.

              If you find that the defendant either had actual possession of
              the firearm or had the power and intention to exercise control
              over it, even though it was not in his physical possession, that
              is that he had the ability to take actual possession of the
              object when he wanted to do so, you m[a]y find that the
              government has prove[n] possession. Possession may be
              momentary or fleeting.

              The law also recognizes that possession may be sole or joint.
              If one person alone possesses a firearm, that is sole
              possession. However, more than one person may have the
              power and intention to exercise control over a firearm. This
              is called joint possession. If you find that the defendant had
              such power and intention, then he possessed the firearm, even
              if he possessed it jointly with another.

              Proof of ownership of the firearm is not required, nor must
              the government demonstrate that the defendant possessed the
              firearm with intent to cause harm or with knowledge that such
              possession was unlawful.

              The government must prove that the defendant knowingly
              possessed the firearm described in the indictment. This
              means that the defendant possessed the firearm purposefully
              and voluntarily and not by accident or mistake. It also means
              that the defendant knew the object was a firearm. 2

(S.A. 332-34.)

       Fields concedes that the District Court’s instruction was completely consistent

with Third Circuit Model Jury Instruction 6.18.922G-4, and we discern no error in the

District Court’s articulation of the governing law. Specifically, it has been recognized

that possession need only be “momentary or fleeting” to support a conviction under §

       2
         Upon request from Fields, the jury was also instructed on the defense of
justification. Fields does not challenge the jury instruction on the justification defense.
                                              9
922(g)(1). See, e.g. United States v. Matthews, 520 F.3d 806, 811 (7th Cir. 2008)

(“[M]erely holding a firearm for a brief period of time is sufficient to constitute

possession within the meaning of section 922.”); United States v. Teemer, 394 F.3d 59,

63 (1st Cir. 2005) (“[B]revity [of possession of a firearm] alone does not preclude

conviction.”). Accordingly, the mere inclusion of the charge on momentary and fleeting

possession does not undermine the jury’s verdict.

       Nor do we find the instruction confusing or misleading in the context of the

evidence presented at trial. In asserting that the instruction should have informed the jury

that possession may be so brief as to preclude a finding of criminal intent to possess,

Fields relies on United States v. Paul, 110 F.3d 869 (2d Cir. 1997). Paul observed that a

defense based upon momentary possession may exist, suggesting that a conviction could

not be sustained where, for example, a felon notices a police officer’s gun slip to the floor

and picks it up for the officer. Id. at 872. Fields’ possession of the handgun, however,

was far from the fleeting instance hypothesized in Paul. By his own admission, Fields

possessed the handgun for nearly a year prior to his March 2009 arrest. He claimed to

have purchased the handgun for his personal protection after being involved in a

shooting. Fields also admits to storing the handgun inside his home before moving it to

his mother’s garage. Even viewing his possession as beginning when he retrieved the

gun from his mother’s garage, Fields was in possession of the gun for a significant period

of time on the night he was arrested. Under the circumstances and facts of this case,

Fields cannot establish that the jury instructions failed to adequately and fairly submit the

issue of possession to the jury.

                                             10
                                    III.

For the foregoing reasons, we will affirm the District Court’s judgment.




                                    11